Citation Nr: 0839584	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-32 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1969.  
The veteran died in March 1982, and the appellant is claiming 
benefits as the conservator of the veteran's son, who has 
been granted status as an incompetent helpless child.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied reopening of the previously denied claim of 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  In a November 1985 decision, the Board denied service 
connection for the cause of the veteran's death.  In a 
January 1995 decision, the Board denied reopening of the 
claim.  The appellant filed a new claim in November 2000, on 
behalf of the veteran's son named above, and the RO 
administratively denied that claim in July 2002 when its 
request for information was not answered by the claimant, and 
she did not appeal.  She re-filed in September 2005, after 
averring that she had not received the previous denial.  
Until the present time, that was the last final decision 
denying the claim for service connection for cause of death.

2.  The evidence added to the record since the previous final 
decisions denying service connection for the cause of the 
veteran's death, most recently by the Board in January 1995 
and by the RO in September 2002, is cumulative and redundant 
and does not raise a reasonable possibility of substantiating 
the claim, nor does it, by itself or in conjunction with 
evidence previously assembled, relate to an unestablished 
fact necessary to substantiate the claim.

CONCLUSION OF LAW

Evidence submitted since the January 1995 Board decision and 
July 2002 RO decision denying service connection for the 
cause of the veteran's death is not new and material; thus, 
the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In November 2005 VA sent the claimant a letter informing her 
of the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim as 
conservator of the veteran's son under the VCAA.  The letter 
informed the veteran that VA would assist her in obtaining 
evidence necessary to support her claim, such as medical 
records, employment records, or records from other Federal 
agencies.  She was advised that it is her responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1) (2008).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in her possession to the 
RO.

The Board finds that the content of the letter provided to 
the claimant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the April 2006 rating 
decision and August 2006 SOC explained the basis for the RO's 
action, and the SOC provided her with an additional 60-day 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the claimant relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the claimant in 
proceeding with the present decision.  Since the claim for 
service connection for cause of death is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish her entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the November 2005 letter to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the claimant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the claimant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim of entitlement to service connection for the cause 
of the veteran's death was initially denied by the Board in 
November 1985.  A request to reopen the claim was denied by 
the Board in January 1995, and a request to reopen was denied 
via a July 2002 RO decision.  The appellant did not file a 
timely notice of disagreement to initiate an appeal, and thus 
that decision was final.  The appellant has denied that she 
received notice of that decision, but in any event the Board 
will assess whether new and material evidence has been added 
to the record to reopen the previous claims.

The evidence of record at the time of the July 2002 RO 
decision included the veteran's death certificate, which 
states that cause of the veteran's death was arteriosclerotic 
heart disease with the contributing factor of sickle cell 
trait.  The Board noted in the November 1985 Board decision 
that the competent medical evidence did not show that 
arteriosclerotic heart disease was present during service or 
within one year after service.  

At the time of his death the veteran was service connected 
for schizophrenia, and the claimant contended that this 
condition aggravated his heart disorder, contributing to his 
death.  In addition, the veteran submitted the names of 
relatives and physicians who would attest that the veteran 
had a pre-existing heart disorder when he entered service.  
The Board noted in its January 1995 decision that treatment 
records from the physicians were already associated with the 
claims file and showed treatment for a heart disorder several 
years after service, with no indication that the veteran had 
a heart disorder which pre-existed service.  In addition, the 
Board noted that it could not be shown that the veteran had a 
pre-existing heart disorder which was aggravated by service 
because there were no manifestations of heart disease during 
service.  As for the potential lay witnesses, the Board noted 
that the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical causation or etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Therefore, it would have to be 
established by competent medical evidence that the veteran 
had a heart disorder either before or during service.

Reviewing the evidence submitted since the July 2002 RO 
decision, July 1974 Army personnel records show that the 
veteran was found to be permanently unfit for duty and was 
permanently retired.  In April 2006 the claimant wrote that 
the veteran had diabetes and that his death certificate shows 
that he had diabetes.  Finally, a duplicate copy of the 
veteran's death certificate was submitted.

The Board notes that the veteran's death certificate does not 
list diabetes as a cause of death.  In addition, the record 
does not show that the veteran was ever diagnosed with 
diabetes.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  Although the written statements and 
July 1974 Army personnel records are new in that they were 
not of record at the time of the previous decision, they are 
not material because they do not relate to an unestablished 
fact necessary to substantiate the appellant's claim on 
behalf of the veteran's son.  In this regard, these written 
statements do not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the decedent died of a disease associated with his 
military service.
 
With regard to the assertions of the appellant that the 
veteran's death is related to his military service, we 
certainly respect her right to offer her opinion, but she is 
not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Espiritu, supra.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for the cause of the decedent's death.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, no further adjudication of this 
claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 
31 (1991).


ORDER


New and material evidence having not been submitted, the 
claim for service connection for the cause of the veteran's 
death is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


